DYCHE, Judge,
Concurring.
I concur with the result reached by the majority. My approach to the “school” definitional problem would be slightly different, however. I think it more appropriate to focus, not on the percentage of time spent in actual classroom instruction, as opposed to meals, rest, recreation, etc., but whether the primary use of the building is for classroom instruction and related activities directly involving students, as opposed to primary use as a bus garage, maintenance building or other such school-related, but non-student use. This would fulfill the purpose of the statute; that is, to deter drug traffickers from plying their wares near the students, without enhancing punishment for such conduct near a building unlikely to house students.